DETAILED ACTION
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Amendment filed dated November 19th, 2021, and an interview conducted on 02/17/2022 with the Applicants' representative Attorney Keyur P. Parikh (Please refer to PTO-413B).

2.	Claims 1-20 are allowed.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	 Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34 or Authorization provided through Form PTO/SB/439) and over telephonic discussion by Attorney Keyur P. Parikh (Reg. No. 72,807) on February 22nd, 2022. 
Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
	1.	(Currently Amendment)  An issue tracking system (ITS) comprising:
	one or more processors; and
	one or more non-transitory computer-readable storage media storing sequences of instructions which, when executed by the one or more processors, cause the one or more processors to:
		render a user interface configured to: 
		receive one or more user inputs used to define 

		interface with a source code management system (SCM) and create a link between a particular issue of the plurality of issues and a repository of the SCM configured to generate SCM-repository events in response to user interactions with the SCM;		
		receive event data from the SCM a set of 
		
		process the event data to determine an order for the set of SCM-repository events;
		based on the order of the set of SCM-repository events, identify a particular SCM-repository event;
		cause display of a graphical element corresponding to the particular SCM-repository event within a card region of a particular card associated with the particular issue; [[and]]
		display concurrently with a display of the particular card, a set of cards within the region of the user interface, each card of the set of cards associated with a respective issue and displaying issue information, the set of cards including one or more cards associated with an issue having linked SCM-repository events, the one or more cards depicting linked SCM-repository event information, the linked SCM-repository event information being displayed in accordance with a respective determined order of a respective set of SCM-repository events; and
in response to a user interaction with the particular card, cause display of an issue detail interface that includes additional issue detail for the particular issue.

	2.	(Previously Presented)  The ITS of claim 1, wherein the additional issue detail for the particular issue includes each of the set of SCM-repository events, or representations thereof, that is associated with the particular issue.



	4.	(Previously Presented)  The ITS of claim 1, wherein the order is determined according to an importance of the set of SCM-repository events within the SCM.

	5.	(Previously Presented)  The ITS of claim 1, wherein the set of SCM-repository events include one or more: commits; branches; open pull requests; declined pull requests; and merged pull requests.

	6.	(Previously Presented)  The ITS of claim 5, wherein the open pull requests, the declined pull requests, and the merged pull requests are superior in the order to the branches and the commits. 

	7.	(Previously Presented)  The ITS of claim 1, wherein the grid-like pattern includes one or more columns of the array of cards, each column of the one or more columns relating to an issue status.

8.	(Previously Presented)  The ITS of claim 1, wherein a first subset of issues that are associated with the one or more SCM-repository events are visually distinct from a second subset of issues that are not associated with the one or more SCM-repository events.

9.	(Previously Presented)  The ITS of claim 8, wherein the first subset of issues are displayed with a respective development status indicator and the second subset of issues are not displayed with any development status indicator. 

10.	(Previously Presented)  The ITS of claim 9, wherein the particular issue is further displayed with event information about the particular SCM-repository event in response to the user interaction with the particular card. 

11.	(Currently Amendment)  A method for interfacing between an issue tracking system (ITS) and a source code management system (SCM), the method comprising: 
	receiving one or more user inputs defining a plurality of issues from a client device;
	causing display of an array of cards within a region of the user interface on a client device, the array of cards arranged in a grid-like pattern and each card of the array of cards depicting respective issue information of a respective issue of the plurality of issues;
	creating a link between a particular issue of the plurality of issues and a repository of the SCM configured to generate SCM-repository events in response to user interactions with the SCM;
	receiving event data from the SCM, the event data corresponding to a set of SCM-repository events
	
	processing the event data to determine an order for the set of SCM-repository events; and  
	based on the order of the set of SCM-repository events, identifying a particular SCM-repository event;
	causing display of a graphical element corresponding to the particular SCM-repository event within a card region of a particular card associated with the particular issue;
	causing display of, concurrently with a display of the particular card, a set of cards within the region of the user interface, each card of the set of cards associated with a respective issue and displaying issue information, the set of cards including one or more cards associated with an issue having linked SCM-repository events, the one or more cards depicting linked SCM-repository event information, the linked SCM-repository event information being displayed in accordance with a respective determined order of a respective set of SCM-repository events; and
	in response to a user interaction with the particular card, causing display of an issue detail interface that includes additional issue detail for the particular issue.

	12.	(Previously Presented)  The method of claim 11, wherein the additional issue detail for the particular issue includes each of the set of SCM-repository events, or representations thereof, associated with the particular issue.

	13.	(Previously Presented)  The method of claim 11, wherein the additional issue detail for the particular issue includes one or more categories of the set of SCM-repository events that are associated with the particular issue.

	14.	(Previously Presented)  The method of claim 11, wherein the order is determined according to an importance of the SCM-repository events within the SCM.

	15.	(Previously Presented)  The method of claim 11, wherein the set of SCM-repository events include one or more: commits; branches; open pull requests; declined pull requests; and merged pull requests.

	16.	(Previously Presented)  The method of claim 15, wherein the open pull requests, the declined pull requests, and the merged pull requests are superior in the order to the branches and the commits. 

	17.	(Previously Presented)  The method of claim 11, wherein the grid-like pattern includes one or more columns of the array of cards, each column of the one or more columns relating to a particular issue category or issue status.
18.	(Previously Presented)  The method of claim 11, wherein a first subset of issues that are associated with the one or more SCM-repository events are visually distinct from a second subset of issues that are not associated with the one or more SCM-repository events.

	19.	(Previously Presented)  The method of claim 18, wherein the first subset of issues are displayed with a respective development status indicator and the second subset of issues are not displayed with any development status indicator.

	20.	(Previously Presented)  The method of claim 19, wherein the the particular issue is further displayed with event information about the particular SCM-repository event in response to the user interaction with the particular card. 
                                                          —o—o—o—

         ALLOWABLE SUBJECT MATTER
5.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “display an array of cards within a region of the user interface, the array of cards arranged in a grid-like pattern and each card of the array of cards depicting respective issue information of a respective issue of the plurality of issues; interface with a source code management system (SCM) and create a link between a particular issue of the plurality of issues and a repository of the SCM configured to generate SCM-repository events in response to user interactions with the SCM” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of An issue tracking system (ITS) is disclosed, wherein the ITS comprises a user interface configured to receive user input defining one or more issues and an interface module configured to interface with a source code management system (SCM) and receive from the SCM, data pertaining to linked SCM-repository events. The received data is processed to generate an order for the SCM- repository events to which the issue is linked. A display module is configured to concurrently display a plurality of issues, each issue being displayed with issue information and issues having linked SCM-repository events being displayed with linked SCM-repository event information, said linked SCM-repository event information being displayed according to the generated order renders the pending independent claims allowable. Claims 2-10 and 12-20 are dependent upon claims 1 and 11 according to their respective statutory classes. Since the independent claims 1 and 11 are allowable, claims 2-10 and 12-20 are also allowable at least by virtue of the dependency relationship. 

6.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”. 

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /ZIAUL A CHOWDHURY/   Primary Examiner, Art Unit 2192                                                                                                                                                                                                    
                                           02/24/2022